Citation Nr: 0204550	
Decision Date: 05/15/02    Archive Date: 05/24/02	

DOCKET NO.  93-22 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back or neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1958 to June 
1961 with periods of service in the National Guard and the 
United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
Initially, the Board must note that the veteran perfected an 
appeal only as to the issue of a cervical spine/back 
disability.  

In January 2002, the RO denied a claim of service connection 
for arthritis of multiple joints, to include the neck, back, 
hips, shoulders, and legs.  The veteran was notified of this 
determination later that month.  The veteran did not file a 
notice of disagreement to this determination.  Accordingly, 
this determination is not before the Board at this time.


FINDINGS OF FACT

1.  In May 1964, the RO denied the claim of service 
connection for a back injury and a whiplash injury to the 
cervical spine.  The veteran was notified of this 
determination that month.  He failed to file a timely appeal 
to this determination.  Accordingly, this determination 
became the last final decision of the VA regarding this 
claim.

2.  The additional evidence obtained since the 1964 
determination is either cumulative or redundant and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the claim of entitlement to service 
connection for a back or neck disability.



CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a back and neck disability has not been 
submitted; the claim is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, and 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 3.156 and 3.156 (2001) and 66 Fed. Reg. 
45,620 45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of service medical records indicates that the 
veteran was treated in May 1961 with complaints of a locked 
neck.  Examination at that time was entirely negative.  An 
x-ray study performed later that month indicated a 
subluxation of the cervical vertebrae.  Evaluations performed 
following this treatment failed to indicate a back or neck 
disability.  At his discharge evaluation in May 1961, the 
veteran specifically noted bone, joint, or other deformity.  
However, no back or neck disability was specifically 
indicated.  The physician did note a spasm of the lower back 
in 1958 and a spasm of the neck in 1961.  Upon examination, 
no disability in the spine was found.  The veteran was 
discharged from active service in June 1961.

In February 1964, the veteran filed a claim seeking service 
connection for muscle spasm of the lower back and neck.  At 
this time, the veteran noted treatment for muscle spasm of 
the low back in or about September 1959 and for the neck and 
shoulder in or about March 1961.  No other injury during 
service was reported.  The veteran did submit a February 1964 
medical report from "F. H." M.D.  This physician noted that 
he had treated the veteran "quite frequently since July 1, 
1961, for back pain and arthritis in both knees."  He noted 
the veteran's contention of a "whip lash injury while 
overseas."  The veteran complained of cervical, dorsal and 
lumbar spine pain at different times.  The physician 
suggested that VA medical authorities check him.  

An undated statement from "F.W.H.", a chiropractor, was also 
received in February 1964.  It was indicated the veteran had 
recurring to frequent torticollis from possible whiplash in 
service, in his opinion.

As requested by the veteran's physician, the veteran 
underwent a series of detailed VA evaluations in 1964.  In an 
April 1964 examination, the veteran complained of 
intermittent low back pain and right shoulder pain with 
occasional knee pain.  A history of recurrent episodes of 
muscle spasm was noted.  Physical examination at that time, 
however, noted good musculature.  No evidence of atrophy and 
good strength on extension, flexion, abduction and adduction 
of both arms and shoulders were noted.  There was also no 
tenderness found.  Good mobility of his hips was indicated.  
No localized tenderness of the back was found.  There was no 
abnormality of the cerebral function noted.  The diagnosis 
indicated intermittent episodes of paravertebral muscle 
spasms, by history.  However, at that time, no back or neck 
disability was indicated.  A VA psychiatric evaluation 
indicated a conversion reaction with a psychoneurosis.

In light of this VA evaluation, a May 1964 rating 
determination denied the veteran's claim.  He was notified of 
this determination that month.  Copies of this letter were 
provided to both the veteran and his representative.

In February 1992, the RO received a statement from the 
veteran indicating that he had had no response from his claim 
of February 1964.  In a February 1992 reply, the RO noted 
that it had previously denied this claim.  At this time, it 
was indicated by the RO that if the veteran wished to reopen 
his claim he must furnish new and material evidence not 
previously considered.

The veteran submitted outpatient treatment records at that 
time.  They note treatment for a stiff neck and back in the 
1990's, decades after the veteran's discharge from active 
service.  Significantly, these medical records fail to note 
the veteran's service.  In April 1992, the veteran noted 
medical records indicating treatment for recurring neck, 
right shoulder, hip, knee, and bilateral foot disorders.

The veteran was notified of a May 1992 rating determination 
in which these claims were once again denied.  He filed a 
timely notice of disagreement to this rating determination in 
June 1993.  The veteran filed a timely substantive appeal to 
this determination in October 1993.  Accordingly, the Board 
will review all medical evidence submitted by the veteran 
since May 1964 in order to determine whether new and material 
evidence has been submitted to reopen this previously denied 
claim.

In June 2000, the veteran reported that he had been first 
treated for this condition in 1957 while stationed in 
Missouri.  He has supplied copies of previously reviewed 
service medical records.  This includes service medical 
records from 1957 noting treatment for complaints of back 
pain.  Significantly, the Board must note that these medical 
records do not indicate a chronic back disability.

In August 2001, the veteran noted pain in the right hip area 
since 1958.  In November 2001, the RO contacted the veteran 
and noted VA's duty to notify him about the claim, what 
evidence he must show to establish entitlement, and VA's duty 
to assist him in obtaining evidence for this claim.  A 
supplemental statement of the case was issued in November 
2001.

A hearing was held before the undersigned in August 2001.  
The veteran noted an injury during his service in September 
or early October of 1957 in Missouri.  He indicated that he 
was treated for this injury approximately two weeks later 
with some form of Wintergreen solution and Aspirin.  
Treatment by Dr. "F.H." following his discharge from active 
service was reported.  He also noted treatment from a 
chiropractor.  

Regarding this medical evidence, the veteran clearly 
indicated that he did not believe medical evidence regarding 
treatment of his claimed service-connected disabilities 
immediately following his discharge from active service could 
be obtained.  When specifically asked whether he believed 
these records could be obtained, the veteran stated that he 
doubted it.  He appeared to indicate treatment by a doctor in 
the mid-sixties.  However, he was unable to recall this 
physician's name.  The veteran also noted use of a 
chiropractic device to treat his neck following his discharge 
from active service. 

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The claim has been considered on 
the merits.  Under the VCAA, a VA examination is not 
warranted for a new and material evidence claim under the new 
38 C.F.R. § 3.159(c).

Under the VCAA, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  The 
veteran was afforded opportunities to submit argument on 
behalf of his claim, which he did (once directly before the 
undersigned).  The Board finds that VA has done everything 
reasonably possible to assist the veteran. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the U.S. Court of Appeals for Veterans Claims (Court) stated, 
in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the Board has specifically considered the issue 
of whether it should attempt to obtain medical records 
regarding treatment of the veteran immediately following his 
discharge from active service.  In this regard, the veteran 
himself has indicated that these records are not obtainable.  
Further, the Board must note that it already has in its 
possession medical reports from Dr. "F.H." and the veteran's 
chiropractor.  This evidence was reviewed by the RO in the 
prior unappealed rating determination.  Obtaining additional 
records from these physicians would not support the veteran's 
claim as the conclusions reached by these health care 
providers were previously reviewed by the RO in 1964.  In any 
event, the veteran himself has indicated that these records 
are not available.  Based on the veteran's own testimony, the 
undersigned has concluded that any attempt to obtain records 
regarding treatment of a back or neck disability immediately 
following the discharge from active service, or for many 
years thereafter, would fail.

With regard to the duty to notify the veteran of what 
evidence is required in his case, the Board finds that the RO 
has fulfilled these requirements within the supplemental 
statement of the case of November 2001, the letter to the 
veteran dated that month, the May 2001 supplemental statement 
of the case, and within other rating actions regarding the 
veteran's case.  In this claim, the veteran clearly was 
notified of the evidence required in support of his case.  

In addition, the Board notes that the new VA regulations 
redefine "new and material evidence" and clarify the types 
of assistance VA will provide to a claimant attempting to 
reopen a previously denied claim.  66 Fed. Reg. at 45,630 (to 
be codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Thus, the regulations do not apply to the veteran's 
claim, which was filed well before then.  Accordingly, the 
Board may proceed with the adjudication of this case.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

In this case, the Board finds that the veteran has not 
submitted new and material evidence to reopen his previously 
denied claim.  The veteran is essentially reiterating his 
contentions before the RO in 1964.  While he has submitted 
new medical records indicating treatment for a back and neck 
disability, these medical records are dated decades after his 
discharge from active service.  Further, these medical 
records fail to note an association between his current 
disabilities and the veteran's service more than 40 years 
ago.  The fact that the veteran currently has a neck or back 
disability does not provide new and material evidence to 
support the conclusion that these disabilities are the result 
of the veteran's active service from injuries that occurred 
in the 1950's.  

While it is clear that the veteran may have a back or neck 
disability at this time, such disability must be shown as 
associated with his active service in the 1950's.  In this 
case, he has supplied no new competent medical evidence to 
support his theory that his current back or neck disability 
is related to service or to any injury in service.  The 
treatment records obtained by the veteran fail to show that 
any physician has linked the current back or neck disability 
with his period of active service many years ago.  Records 
showing treatment years after service, which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  

With regard to the medical evidence immediately following the 
veteran's discharge from active service, this medical 
evidence cannot provide a basis to reopen the veteran's 
previously denied claim as the RO reviewed this evidence 
prior to issuing its decision in 1964.  Duplicate records 
cannot be considered new and material evidence.  38 C.F.R. 
§ 3.156.  

Under Justus v. Principi, 3 Vet. App. 510, 513 (1992), the 
veteran's contentions are presumed to be true for the 
purposes of determining whether new and material evidence is 
submitted.  The Court has made clear, however, that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived by specialized medical 
knowledge, skill, expertise, training or education.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In this case, 
while the veteran appears to sincerely believe that his 
current neck and back disabilities are the result of the 
difficulties that occurred during his active service in the 
1950's, the Board finds that he is not competent to associate 
his injuries in service to a disability or disabilities which 
appear to have manifested themselves decades after his 
discharge from active service.  See Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  Accordingly, the claim is not reopened.

In this case, the Board must find that unless the veteran 
provides new and material evidence to reopen the claim, the 
Board is bound by express statutory mandate not to consider 
the merits of the case.  In Barnett v. Brown, 83rd F.3d 1380, 
1384 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit concluded that 38 U.S.C.A. § 7104 does 
not merely "empower" but "requires" the Board to first 
determine whether new and material evidence has been 
presented prior to an adjudication of the merits of the 
claim.  Accordingly, this case is not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim for a back or neck disability; the appeal is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

